internal_revenue_service date cc dom corp qcc-100801-99 uil number release date record of internal_revenue_service national_office telephone response to telephone inquiry from a field_office this record of response as well as the telephone response itself is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend p2 p1 target b dollar_figureu dollar_figurev dollar_figurew dollar_figurex dollar_figurey year date date qcc-100801-99 issue questions how to apply sec_382 and the consolidated_return srly rules to the facts of this case which involve successive ownership changes ocs and application of the srly subgroup rules facts taxpayer tp p2 is the common parent of a consolidated_group with a january 31st taxable_year which group came into existence near the end of year before the group came into existence p2 was an s-corporation wholly owned by b an individual who also partially or wholly owned the stock of other s-corporations that would become members of the p2 group upon or shortly after its formation all such s- corporations converting to c status former shareholders of those s-corporations generally would receive p2 stock in exchange for their s-corporation stock upon p2's conversion to c status b may initially have owned percent of its stock b also owned percent of the stock of p1 a corporation with a march 31st taxable_year formed to purchase all the stock of target its subsidiaries which purchase occurred date target and its subsidiaries presumably had been a consolidated_group target group which terminated with its purchase by p1 its former members joining with p1 in filing a consolidated_return for the p1 group the target group which had about dollar_figurex of nol carryovers and dollar_figurey of capital_loss cl carryovers at the time of its acquisition had an oc on date with respect to which its sec_382 limitation was about dollar_figureu on date p1 merged into p2 presumably not a reverse_acquisition within the meaning of sec_1_1502-75 about the same time p2 issued stock in an ipo to some new shareholders after these various transactions b who previously had owned percent of p1 owned about percent of its successor p2 thus in the course of these transactions the p1 group had an oc on or about date it is not yet clear what the sec_382 limitation was on the 2nd change_date between the 1st and 2nd change dates the p1 group generated about dollar_figurev of nols the p2 group in the short_period between its formation and the date p1 merged into p2 apparently had a nol of about dollar_figurew in subsequent taxable years the p2 group apparently had substantial taxable_income before nol_carryover deductions telephone response our advice was given on the presumption p1’s merger into p2 did not constitute a reverse_acquisition within the meaning of sec_1_1502-75 of the income_tax regulations the concept of reverse_acquisition was discussed generally and it was noted that language in sec_1_1502-75 would seem to indicate that in determining whether p2's acquisition of p1's assets in exchange for p2 stock was a reverse_acquisition any acquisitions or redemptions of the stock of either corporation that were pursuant to a plan of acquisition described in sec_1 d i a or b would be taken into account the agent was advised that it is unclear how broadly or narrowly the concept of plan of acquisition is to be defined in this context sec_1_382-5t d provides rules to be applied in the case of successive qcc-100801-99 ocs of a loss_corporation especially with respect to losses that arise before the 1st change_date that are carried to periods after the 2nd change_date such losses are treated as prechange losses with respect to both ocs thus if the sec_382 limitation on the 2nd change_date is less than the one on the 1st it the limitation on the 2nd change_date applies to all losses arising before the 2nd change_date if the sec_382 limitation on the 2nd change_date is greater than the one on the 1st the limitation on the 1st change_date continues to apply to losses arising before the 1st change_date and the aggregate amount of prechange losses whenever arising that can be used in a post-change_year after the 2nd change_date cannot exceed the limitation for the 2nd change_date with losses from earlier years reducing the amount of unused limitation remaining for losses from later years these rules apply irrespective of whether sec_382 has resulted in an increase to either or both of the two limitations we noted that further development of the facts could possibly show that the p2 group had an oc on or about date relating to a possible sec_382 limitation on its dollar_figurew of losses arising before that date it may be a question of facts and circumstances as to which issuances of p2 stock are considered to have occurred upon p2's initial formation we also discussed the possible application of the built-in_loss rules of sec_382 re the date oc for purposes of computing the sec_382 limitation for the p1 group on the 2nd change_date the value of the p1 group is determined by reference to the value of p1's stock immediately before the oc see sec_382 and e this might be determined by reference to the value of the p2 stock issued to b in exchange for his p1 stock not by the value of all the p2 stock outstanding after the acquisition see sec_382 similarly if p2 had an oc on or about date the amount of its sec_382 limitation re its dollar_figurew of losses arising before the oc would be determined with application of sec_382 so as not to count the value of the p2 stock issued in exchange for the p1 group assets issued in the ipo or issued re other capital contributions within the meaning of sec_382 application of srly rules of sec_1_1502-21t sec_1_1502-21t provides generally that the aggregate of the nol carryovers and carrybacks of a member arising in srlys that are included in the consolidated nol deductions for all consolidated taxable years of the group may not exceed the aggregate consolidated_taxable_income for all consolidated_return years of the group determined by reference to only the member’s items of income gain deduction and loss this generally is known as the srly rule or the srly limitation sec_1_1502-21t provides for a srly subgroup limitation the rules of sec_1_1502-21t generally are applicable to consolidated_return years beginning on or after date we are assuming the consolidated groups involved in this case choose to apply those rules to prior periods pursuant to sec_1_1502-21t qcc-100801-99 the former p1 group with p1’s merger into p2 if not a reverse_acquisition becomes a srly subgroup of the p2 group with respect to its dollar_figurev of net operating losses arising between date and date the target group is a srly subgroup with respect to its nol and capital_loss carryovers from periods before date even in years after acquisition by p2 see sec_1_1502-21t for purposes of applying the srly subgroup limitation to the p1 srly subgroup p1's successor p2 becomes a member of the subgroup with p1's merger into p2 see sec_1_1502-21t we discussed how the srly register works when a member has both srly nol carryovers and srly capital_loss carryovers case development hazards and other considerations not applicable reviewed by office charles m whedbee cc dom corp
